871




     OFFICE   OF   THE   ATTORNEY     GENERAL     OF   TEXAS

                             AUSTIN




aonorablr 940. 2. Sheppard
Comptroller OS Publio Aaoounta
Austin, Texaa

Dear Ura Bbeppardr




                                                rcnuaatanceo stated.

                                          ober    2, 1940, requoating




                                    11 please adrlre ii
                                    186 this a4count by
                                    la14 12 OS the Con-



                        ter iiancoskis Criminal Nstrict Attorney
                         We alair referred to 18 Sor his proSee-
                        emd in a eau8e wherein the State of Texas
                   eSondant, pending at Taxahachie, 21118 County,

           Xour letter doom not so state, but 80 4r4 kdvised
Hr. Forrestor ow    into the cam at ths requsot of Hr. lliohanl
CoOk4r .&wistant Attorney Benera OS Texas, lrh0 was handling
ths doions   of ths oam.   Hr. Hancock has never been an Asslst-
ant to the Attorney General.
          848tion 22, oS Artiole XVI, OS the Constitution, reads
as sollowsl
                                                            .
                                                                872
Bon. 680. Il. Pheppard - Pago 2




          'The Accounting OfVIcerr 0S thI8 state
     shall neither dram nor pay a warrant upon
     the Treasury in favor 0S any pereon, Sor
     salary or compensation as 8gent, 4ffl44r
     or appointee, who hold8 at th4 same tlsm
     any other oSSi44 or poeitloa   OS honor,
     trust or profit, under thi8 St8te or the
     United stateu, esc.epta8 preocribed IB
     thi8 Con8tltut3.oa.ho~Id4d,thatthI8
     reetriotion a8 to the drawing snd paying
     OS warrant8 upon the Treasury shall not
     apply to offloers of the National Ward of
     Toxas, the llatiooalGuard Re8ene, the of-
     fleers Besene Corps OF the United State8,
     nor to 4nlIsted sn3nof the IlationalGuard,
     the IlatlonalGuard Roseme, and the 0rgan-
     lred R48eme8 0s the United    Statea, nor to
     retiretdoffiooro of the UnIted   Gtate8 b-my,
     Navy, end MarIn Corps, and retired warrant
     0SSIoero and retired enlI8ted mm of the
     United States Army, HaTy and Uuine Corpsru

          That part of the section which PorbIda the
drawing Or paytint of a warrant a@nst   the public funds
of tho State to pay to any person be 'agent, offloer or
appointee*, undoubtmlly cwe!=8 the preoeat tam for Xr.
EanOOCk Is an OSflaer -- Criminal Mstriot Attorney   --
whom compensation Is fixed by atafufs~ We do not be-
lieve, however, that his emplOyment as an attommy In
one ease trde him the holder OS another soSf+Iaeor posi-
tion OS honor, trust or profit.. Xf that were the oaso,
orery praotloing attorney would hold as many spositions
+ 6 % under the 8tateP as be had client8 with p4mlIng
suits l ShIs Is not the meaning of the word sposItIon*
In this conuoction. -:
           The case Irmolrlng the question of Tee to Hr.
Hancock was a oiril aotion agaainstthe State, by     par-
mIssIon of the Leglrlature, for d8nagse Incld4nt to
the oonstruotion of a highway and wa8 not one whloh
the Crlzdnal Metriot AttWn4y iOr Ellir County ua8
oalled upon to detond.
           20 that, ansrering your quertion rp4oISIoally,
 this dspartmont I8 OS the opdnion that saotion 33, OS
                                                           873
Eon. 6eO. Ii.SllOppard* PagO 3




Article XVI, of the Constitution Pifords no obstacle
to the i86UtUIC6of a warrant In pym3nt 0S the lo o o unt
tendsred.

                              Very truly ~0lWS
                           A'fTOlW3X 6KYERAL OF Tf3X.U ,




OS-mR


            APPROVEDNOV 25, 1040

             /@L-U-U.-
            ATTORNE? GZ3R.S OF TEXAS